Allowable Subject Matter

	This communication is in response to applicant’s remarks which is filed June 27, 2022.
 
 Claims 1-25 has been cancelled.

Applicant’s arguments, see page 4 to page 8, filed June 27, 2022, with respect to Claims 26-38 have been fully considered and are persuasive.  The rejection of Claims 26-38 has been withdrawn. Claims 26-38 are allowed.
Referring to claim 26, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations the assembly comprising: a shaft arranged to rotate about a rotational axis from a starting position; a spring arranged to store mechanical energy from rotational displacement of the shaft from the starting position; and a release mechanism arranged to release the mechanical energy stored in the spring to an output member; wherein the spring is preloaded when the shaft is in the starting position.
  Claims 27-38 depend either directly or indirectly upon independent claim 26; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684